DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Page 5 – line 6, “console 14” should be –console 12--.
  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 – line 4 is generally confusing and not wholly understood.  The panel referenced on line 4 is not understood.  Is this intended to introduce a second panel beyond the panel introduced in line 8 of the base claim?  Where is there support for this?
Claim 5 is particularly confusing, and the coupler and interior surface appearing in line 2 appear to constitute double inclusions of similarly named elements introduced in the base claim.  The language of claim 5 appears that it may duplicate at the end of claim 1.
Claim 6, in view of the issues noted with regard to claim 5, “the coupler” in line 1 and “the interior surface” each lack clear antecedent basis.
Claim 7, in view of the issues noted with regard to claim 5, “the coupler” in line 1 lacks clear antecedent basis.
Claim 8 is generally very confusing and not understood.  Firstly, “the upper edge” in line 7 and “the perimeter wall” lack antecedent basis and are not understood.  Additionally, the period at the end of line 10 is not understood.  Is this intended to end the claim?  Why is there language relating to a coupler after this that additionally ends in a period?
Claim 9 - line 4 is generally confusing and not wholly understood.  The panel referenced on line 4 is not understood.  Is this intended to introduce a second panel beyond the panel introduced in line 8 of the base claim?  Where is there support for this?
Claim 12, the panel referenced on line 16 is generally confusing and not wholly understood.   Is this intended to introduce a second panel beyond the previously introduced panel on line 8?  Where is there support for this?



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frye ‘498.
Frye teaches an article holding assembly which could be used for holding articles on a console positioned adjacent to a vehicle seat including a  panel (@12+) that is flexible (note at least portion 12b) which comprises sides and edges as broadly claimed. The device further comprises a hook (18) which is attached to the flexible panel and extends downwardly as broadly claimed and a coupler attached to a second side of the panel which is configured for coupling as broadly claimed.  Note the device of Frye includes all of the positively recited features of claim 8 and is usable with a console as broadly claimed.  Moreover, in as much as the console is not a positively recited element of the instant claimed combination, the functional language relating thereto is given little patentable weight.   Finally, in as much as the language of claim 8 is particularly as discussed above in the section 112 rejection, the claim is being interpreted to the best extent possible at this time.


Claim(s) 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis ‘237.
Claim 8, Davis teaches an article holding assembly which could be used for holding articles on a console positioned adjacent to a vehicle seat including a flexible panel (see full panel section 7 shown in figure 1; column 1 – lines 43 through 45) which comprises sides and edges as broadly claimed. The device further comprises hooks (11; see bottom of full panel section 7 shown in figure 1) which are attached to the flexible panel and extend downwardly as broadly claimed and a coupler (e.g. including the top grommet/hook assemblies shown on the full panel section 7 of figure 1) attached to a second side of the panel which is configured for coupling as broadly claimed.  Note the device of Davis includes all of the positively recited features of claim 8 and is usable with a console as broadly claimed.  Moreover, in as much as the console is not a positively recited element of the instant claimed combination, the functional language relating thereto is given little patentable weight.  Finally, in as much as the language of claim 8 is particularly as discussed above in the section 112 rejection, the claim is being interpreted to the best extent possible at this time.
Claim 9, the device is configured as broadly claimed and as best understood – see figure 4.

Claim 10, the device defines a plurality of hooks as broadly claimed – note hooks 11 at the bottom of the full panel section 7 shown in figure 1.
Claim 11, see the apertures reinforced with grommets 10 in figures 1 and 4.  Note also, column 1 – lines 50 through 52 etc.



Claim 1 is allowed.


Claims 2-7 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandler and Kokoksy are cited as additional examples of vehicle securing devices known in the art. Ferreira Orta teaches an example of a console accessory for a vehicle.  Finally, McGuire teaches a flexible panel device for use in a vehicle.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616